Title: From Thomas Jefferson to John Taggert, 5 November 1806
From: Jefferson, Thomas
To: Taggert, John


                        
                            Sir
                     
                            Washington Nov. 5. 06.
                        
                        An indisposition of some days has prevented my sooner acknoleging the reciept of your favor of Oct. 20. I now
                            inclose you a draught of the bank of the US. of this place on that of Philadelphia for 100D. 90c the amount of the bill
                            inclosed, and with my thanks for your attention to this small matter, I tender you my salutations & assurances of
                            respect.
                        
                            Th: Jefferson
                     
                        
                    